Case 1:19-cv-01193-CFC Document 66 Filed 08/02/21 Page 1 of 3 PageID #: 859




             IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF DELAWARE

KRISTINA FINK, on behalf of the Nation
Safe Drivers Employee Stock Ownership
Plan, and on behalf of a class of all other
persons similarly situated,
                                                 Case No. 19-1193-CFC
                          Plaintiff,

-vs.-

WILMINGTON TRUST, N.A., as successor
to Wilmington Trust Retirement and
Institutional Services Company, ANDREW
SMITH, MICHAEL SMITH, and FRANK
MENNELLA.

                          Defendants,

and

WILMINGTON TRUST, N.A., as successor
to Wilmington Trust Retirement and
Institutional Services Company.

                        Third-Party Plaintiff,
            v.
STOUT RISIUS ROSS, INC. and
STOUT RISIUS ROSS, LLC,

                    Third-Party Defendants.


            PLAINTIFF’S UNOPPOSED MOTION FOR
           ATTORNEYS’ FEES, LITIGATION EXPENSES
         AND CLASS REPRESENTATIVE SERVICE AWARD
 Case 1:19-cv-01193-CFC Document 66 Filed 08/02/21 Page 2 of 3 PageID #: 860




         Plaintiff Kristina Fink, Individually and as Class Representative, move the

Court for an order granting an award of attorneys’ fees, litigation expenses and a

class representative service award.

         Good cause exists for granting this motion as set forth in the accompanying

Opening Brief, Declaration of Gregory Porter, and Declaration of Daniel Feinberg,

and the exhibits attached to those declarations.

         Pursuant to D. Del. LR 7.1.1, the undersigned Delaware counsel states that he

contacted opposing counsel and they do not oppose the relief requested herein.



Dated: August 2, 2021                    /s/ David A. Felice
                                         David A. Felice (#4090)
                                         BAILEY & GLASSER LLP
                                         Red Clay Center at Little Falls
                                         2961 Centerville Road, Suite 302
                                         Wilmington, Delaware 19808
                                         Telephone: (302) 504-6333
                                         dfelice@baileyglasser.com




                                           2
4838-6157-0292, v. 1
 Case 1:19-cv-01193-CFC Document 66 Filed 08/02/21 Page 3 of 3 PageID #: 861




                                   Gregory Y. Porter (pro hac vice)
                                   Ryan T. Jenny (pro hac vice)
                                   Patrick O. Muench (pro hac vice)
                                   BAILEY & GLASSER LLP
                                   1055 Thomas Jefferson St., NW
                                   Suite 540
                                   Washington, DC 20007
                                   Telephone: (202) 463-2101
                                   gporter@baileyglasser.com
                                   rjenny@baileyglasser.com
                                   pmuench@baileyglasser.com


                                   Daniel Feinberg (pro hac vice)
                                   FEINBERG, JACKSON, WORTHMAN &
                                   WASOW LLP
                                   2030 Addison Street, Suite 500
                                   Berkeley, CA 94704
                                   Telephone: (510) 269-7998
                                   dan@feinbergjackson.com

                                   Attorneys for Plaintiff and the Class




                                      3
4838-6157-0292, v. 1
